     Case: 1:17-cr-00625 Document #: 96 Filed: 08/03/20 Page 1 of 3 PageID #:709




                              IN THE
                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA                )
                                        )
v.                                      ) 17 CR 625
                                        ) Judge Jorge L. Alonso
RUMAEL GREEN                            )
                                        )


                             MOTION TO WITHDRAW


        Now comes counsel for the defendant, RUMAEL GREEN, and hereby

moves this Honorable Court to permit the FEDERAL DEFENDER PROGRAM to

withdraw as counsel in this matter.



     1. On October 12, 2017, this court appointed Daniel McLaughlin, Federal
        Defender Program, as counsel for Mr. Green. Counsel submitted his
        appearance on June 30, 2020, in order to represent Mr. Green on the pending
        violation of supervised filed in this matter on March 23, 2020.

     2. The pending violation of supervised release is most significantly based on a
        indictment filed against Mr. Green in docket 20 CR 319 pending before the
        Hon. John J. Tharp, Jr. This counsel was initially appointed in that matter,
        before being permitted to withdraw due to conflict of interest. Judge Tharp,
        Jr., appointed attorney Carl Clavelli, of the Federal Defender panel as
        counsel in that matter.

     3. A conflict of interest has developed between the defendant, Rumael Green,
        and the Federal Defender Program. Should the court request further detail,
        counsel would request that it be provided on an ex-parte basis.
                                           1
    Case: 1:17-cr-00625 Document #: 96 Filed: 08/03/20 Page 2 of 3 PageID #:710




   4. The Federal Defender Program has contacted panel attorney, Carl Clavelli,
      who indicated he is available to represent Mr. Green in this matter.

   5. Counsel has discussed the conflict issue with defendant, Rumael Green, who
      stated he agrees with this motion.

   For the above stated reasons, and to maintain continuity of counsel, it is

respectfully requested that this Honorable Court permit the Federal Defender

Program to withdraw from this matter, and appoint attorney, Carl Clavelli, of the

Federal Defender panel, as counsel for Mr. Green.


                                              Respectfully submitted,

                                              FEDERAL DEFENDER PROGRAM
                                              John F. Murphy
                                              Executive Director



                                              By: Piyush Chandra
                                              Piyush Chandra
                                              Counsel for Rumael Green



PIYUSH CHANDRA
FEDERAL DEFENDER PROGRAM
55 E. Monroe St., Suite 2800
Chicago, IL 60603
(312) 621-8337



                                          2
Case: 1:17-cr-00625 Document #: 96 Filed: 08/03/20 Page 3 of 3 PageID #:711




                                     3
